     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 1 of 14


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   MELVIN BURTON; CATHERINE BURTON,         No. 2:21-cv-00708 WBS CKD
13                  Plaintiffs,

14         v.                                 ORDER RE: DEFENDANT’S MOTION
                                              TO DISMISS
15   J.P. MORGAN CHASE BANK, N.A.;
     and DOES 1 through 10,
16   inclusive,

17                  Defendant.

18

19                                 ----oo0oo----

20               Plaintiffs Melvin Burton and Catherine Burton brought

21   this action against the owner and servicer of their secured home

22   loan, defendant J.P. Morgan Chase Bank, N.A. (“Chase”), for

23   violations of California’s Homeowner Bill of Rights (“HBOR”),

24   Cal. Civ. Code §§ 2923.7, 2923.9, 2924.10, California negligence

25   law, and California’s Unfair Competition Law (“UCL”).1          (See

26         1   Plaintiff’s complaint also contains an allegation that
27   Chase violated the Truth in Lending Act (“TILA”), 15 U.S.C.
     § 1641(g), by failing to advise plaintiffs in writing within 30
28   days that their Deed of Trust had been transferred or assigned to
                                     1
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 2 of 14


1    generally Def.’s Notice of Removal, Ex. A (“Compl.”) (Docket No.

2    1-1).)

3                Chase now moves to dismiss plaintiffs’ claims in their

4    entirety.    (Mot. to Dismiss (Docket No. 6).)

5    I.    Factual Background

6                Plaintiffs obtained the mortgage loan at issue in July

7    2007 in the amount of $464,000.2       (Compl. ¶ 9.)    The loan was

8    memorialized in a Promissory Note and secured by a Deed of Trust

9    against the property at issue (“Property”).         (Compl., Ex. A

10   (“Deed of Trust”).)     The nominee beneficiary under the Deed of

11   Trust was Mortgage Electronic Registration Systems, Inc.

12   (“MERS”).    (Deed of Trust at 2.)

13               On December 2, 2010, MERS assigned its interest in the

14   loan to Chase via a recorded Assignment.         (Compl., Ex. B.)     At

15   the same time, Chase issued a Notice of Default based on

16   plaintiffs’ loan default in February 2010.         (Def.’s Req. for

17   Judicial Notice (“RJN”), Ex. A (Docket No. 6).)3         On October 21,

18
     a third party. (Compl. ¶ 18.) Plaintiffs have since voluntarily
19   dismissed their allegations concerning the TILA, however.
     (Docket No. 9.)
20
           2   Plaintiffs originally obtained the mortgage loan from
21   Paul Financial, LLC. (Compl. ¶ 9.)
22
           3   The court hereby takes judicial notice of the December
23   9, 2010 Notice of Default, Notice of Trustee’s Sale, and Notice
     of Rescission presented by Chase in its Request for Judicial
24   Notice (Def.’s RJN, Exs. A-C), as they are matters of public
     record as documents filed with the Sacramento County Recorder,
25   and not subject to reasonable dispute. See Harris, 682 F.3d at
26   1132; Perez v. Am. Home Mortg. Servicing, Inc., No. 12-cv-009323-
     WHA, 2012 WL 1413300, at *2 (N.D. Cal. Apr. 23, 2012) (taking
27   judicial notice of deed of trust, notice of default, assignment
     of deed of trust, and substitution of trustee, all recorded with
28   Alameda County Recorder’s Office).
                                     2
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 3 of 14


1    2011, Chase issued a Notice of Trustee’s Sale, scheduling a

2    foreclosure sale of the Property.          (Def.’S RJN, Ex. B.)

3                  Plaintiffs’ complaint alleges that the Notice of

4    Default “was never rescinded and is still active.”          (Compl. ¶

5    11.)       However, records filed with the Sacramento County Recorder

6    clearly indicate that Chase rescinded the Notice of Default when

7    it entered into a loan modification agreement with plaintiffs in

8    April 2012.4      (Def.’s RJN, Ex. C.)

9                  In 2014, plaintiffs filed for Chapter 13 bankruptcy in

10   the Northern District of California.          (Def.’s RJN, Ex. D.)

11   Plaintiffs did not list any potential claim against Chase in the

12   bankruptcy Schedules.      (See id.)       Plaintiffs were discharged from

13   bankruptcy in February 2020.       (Def.’s RJN, Ex. E.)

14                 On October 5, 2020, plaintiffs, through their agent

15   Non-Profit Alliance of Consumer Advocates (“Alliance”), submitted

16   a new Loan Modification Application (“Application”) to Chase and

17   requested that Chase appoint a single point of contact (“SPOC”).

18   (Compl. ¶ 12, Ex. C (“Application”).)          Plaintiffs’ allegations

19   are somewhat confusing, but from what the court can discern,

20   Alliance appears to have called Chase at least four times to
21   discuss plaintiffs’ Application over the next four months. (See

22   Compl. ¶¶ 13-18.)       On October 15, 2020, Alliance called Chase,

23   but Chase informed Alliance that it had not received

24
            4  In addition to being subject to defendant’ Request for
25   Judicial Notice, the 2012 loan modification agreement is properly
26   considered by the court because it is part of the loan contract
     alleged the complaint, and is thus incorporated by reference into
27   the complaint. See United States v. Ritchie, 342 F.3d 903, 907
     (9th Cir. 2003).
28
                                            3
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 4 of 14


1    documentation or proof indicating that Alliance was authorized to

2    act on plaintiffs’ behalf regarding their Application.5          (Compl.

3    ¶ 13.)

4                Next, on October 26, 2020, plaintiffs appear to allege

5    that, after plaintiffs and Alliance contacted Chase via a 3-way

6    call, Chase informed them that an SPOC had been assigned to their

7    case and that they would have to wait to discuss their

8    Application until the SPOC was available.         (Compl. ¶ 14.)      On

9    November 3, 2020, an agent for Chase, James, informed Alliance

10   that Chase had not received plaintiffs’ Application and told

11   Alliance to refax the Application to another fax number.             (Compl.

12   ¶ 15.)    Then, on December 2nd, Alliance spoke with another agent

13   of Chase, Amanda Faeder, who advised that plaintiffs had been

14   given “an extension” to December 31, 2020.         (Id.)

15               Plaintiffs do not allege that Chase has assessed any

16   late fees or taken any actions to initiate foreclosure

17   proceedings since they submitted their Application.          (See

18   generally Compl.)     To the contrary, plaintiffs allege that, on

19   October 12, 2020, Chase informed them that they had been placed

20   on COVID forbearance.      (Compl. ¶ 15.)    Plaintiffs’ allegations do
21   not specify whether the extension mentioned by Ms. Faeder on

22   December 2nd was in reference to COVID forbearance, whether their

23

24         5   Plaintiffs’ allegations regarding this call are, to put
     it mildly, unclear. The complaint states: “PLAINTIFFS allege
25   that on October 15, 2020, NON-PROFIT [Alliance] called DEFENDANT
26   [Chase] but they apparently did not have our authorization so
     where is the packet?” (Compl. ¶ 13.) The court assumes that
27   this allegation indicates that Chase told Alliance that it had
     not received any proof or documentation that Alliance was
28   authorized to act on plaintiffs’ behalf.
                                     4
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 5 of 14


1    status on COVID forbearance has expired, or whether they are

2    still on COVID forbearance.       Their allegations also do not

3    indicate that Chase has taken any action to grant or deny their

4    Application or to initiate foreclosure proceedings.          (See id.)

5    II.   Discussion

6                Federal Rule of Civil Procedure 12(b)(6) allows for

7    dismissal when the plaintiff’s complaint fails to state a claim

8    upon which relief can be granted.        See Fed. R. Civ. P. 12(b)(6).

9    The inquiry before the court is whether, accepting the

10   allegations in the complaint as true and drawing all reasonable

11   inferences in the plaintiff’s favor, the complaint has stated “a

12   claim to relief that is plausible on its face.”          Bell Atl. Corp.

13   v. Twombly, 550 U.S. 544, 570 (2007).        “The plausibility standard

14   is not akin to a ‘probability requirement,’ but it asks for more

15   than a sheer possibility that a defendant has acted unlawfully.”

16   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).         “Threadbare

17   recitals of the elements of a cause of action, supported by mere

18   conclusory statements, do not suffice.”        Id.   Although legal

19   conclusions “can provide the framework of a complaint, they must

20   be supported by factual allegations.”        Id. at 679.
21         A.    California HBOR

22               Plaintiffs claim that Chase has violated three

23   provisions of the California HBOR.        First, plaintiffs claim that

24   Chase violated the SPOC requirement, which requires that, “[u]pon

25   request from a borrower who requests a foreclosure prevention

26   alternative, the mortgage servicer shall promptly establish a
27   single point of contact and provide to the borrower one or more

28   direct means of communication with the single point of contact.”
                                          5
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 6 of 14


1    Cal. Civ. Code § 2923.7.      Second, plaintiffs claim that Chase

2    failed to offer them foreclosure prevention alternatives within

3    five business days of recording a notice of default.          Id. at

4    § 2924.9.    Third, plaintiffs claim that Chase failed to provide

5    written acknowledgment of its receipt of documentation within

6    five business days of receipt.       Id. at § 2924.10.

7                1.    Sections 2923.7 & 2924.10

8                Plaintiffs’ claims for violations of §§ 2923.7 and

9    2924.10 fail because, even assuming Chase’s conduct violated the

10   HBOR, plaintiffs fail to allege material violations of the

11   statute.    Violations of §§ 2923.7 and 2924.10 are only actionable

12   when those violations are material--i.e., where “the alleged

13   violation affected a plaintiff's loan obligations or the

14   modification process.”      Shupe v. Nationstar Mortgage LLC, 231 F.

15   Supp. 3d 597, 603 (E.D. Cal. 2017) (England, J.) (quoting Cornejo

16   v. Ocwen Loan Servicing, LLC, 151 F. Supp. 3d 1102, 1113 (E.D.

17   Cal. 2015)); see also Jacobik v. Wells Fargo Bank, N.A., No. 17-

18   cv-05121-LB, 2017 WL 5665666, *8 (N.D. Cal. Nov. 26, 2017).

19               Plaintiffs allege that they submitted their completed

20   Application on October 5, 2020, and do not allege having received
21   confirmation of receipt from Chase.        (Compl. ¶ 12.)    Plaintiffs

22   then appear to allege that they were unable to speak with a Chase

23   representative on October 26, 2020, because an SPOC had been

24   appointed to their case but was unavailable at that time.6

25         6   It bears repeating that the allegations in plaintiffs’
26   complaint are extremely unclear. While plaintiffs assert
     generally that Chase failed to appoint an SPOC, and their
27   complaint contains passing mention of multiple agents for Chase
     being involved in discussions with plaintiffs and Alliance (i.e.
28   “James” and “Amanda Faeder,” see Compl. ¶¶ 15-16), they also
                                     6
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 7 of 14


1    (Compl. ¶ 14.)     Finally, plaintiffs allege that they were told to

2    re-fax their Application to a different fax number on November 3,

3    2020.    (Compl. ¶ 15.)

4                Even assuming Chase’s failure to assign an SPOC (or

5    failure to provide plaintiffs with a way to contact their SPOC)

6    and failure to provide written confirmation of its receipt of

7    plaintiffs’ Application delayed consideration of plaintiffs’

8    application until November 3, 2020, plaintiffs do not provide any

9    explanation of how a 29-day delay ultimately has impacted their

10   loan obligation or impaired the modification process.           Plaintiffs

11   acknowledge that Chase granted them COVID forbearance during this

12   time period, on October 12, 2021, so plaintiffs were not

13   obligated to make any payments on their loan during this time.

14   (Compl. ¶ 15.)     Plaintiffs do not allege that Chase has denied

15   their Application, or even indicated to them that any portion of

16   their Application is missing and preventing Chase from evaluating

17   it.     (See Compl. ¶¶ 12-18.)

18               There is also no indication that any foreclosure

19   proceedings are pending, other than a stray allegation regarding

20   the 2010 Notice of Default that is contradicted by public
21   records.    (See Def.’s Req. for Judicial Notice, Ex. C.)            In sum,

22   plaintiffs simply do not allege that any material harm has

23   resulted from Chase’s alleged failures to appoint a SPOC or to

24   acknowledge receipt of plaintiffs’ Application within five days.

25   appear to allege that Chase informed them that an SPOC had been
26   assigned to their file. (Compl. ¶ 14.) Though it is possible
     that plaintiffs’ own allegations show that Chase did in fact
27   comply with the SPOC requirement, the court need not reach that
     question, as plaintiffs fail to allege a material harm that has
28   resulted from any purported failure to assign an SPOC.
                                     7
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 8 of 14


1    See Shupe, 231 F. Supp. 3d at 603.        The court will therefore

2    dismiss plaintiffs’ claims for violations of §§ 2923.7 and

3    2924.10.

4                2.     Section 2924.9

5                Plaintiffs’ claim that Chase failed to provide them

6    with foreclosure alternatives fails for two different reasons.

7    First, § 2924.9 did not exist in 2010, when the Notice of Default

8    was recorded (and thus when Chase would have been required to

9    provide plaintiffs with notice of foreclosure alternatives).         The

10   effective date of the HBOR, including § 2924.9, was January 1,

11   2013.    Valbuena v. Ocwen Loan Servicing, 237 Cal. App. 4th 1267,

12   1272 (2d Dist. 2015).      Because the statute is “not retroactive,”

13   it does not encompass conduct which occurred prior to its

14   effective date, including the recordation of the Notice of

15   Default in this case.      See Naranjo v. Aurora Lan Servs., LLC,

16   No. 14-cv-0065 JAH (JMA), 2014 WL 4805174, *3 (S.D. Cal. Sep. 26,

17   2014); Rockridge Trust v. Wells Fargo, N.A., 985 F. Supp. 2d

18   1110, 1152 (N.D. Cal. 2013).

19               Second, even if § 2924.9 were effective at the time of

20   the alleged misconduct, HOBR claims are subject to the three-year
21   limitations period set forth in California Code of Civil

22   Procedure § 338(a).     See Dang v. Residential Credit Solutions,

23   No. C–14–02587–RMW, 2014 WL 5513753, *6 (N.D. Cal. Oct. 31,

24   2014).    Because plaintiffs allege that Chase recorded the Notice

25   of Default in December 2010, any section 2924.9 claim expired in

26   December 2013, more than seven years prior to initiation of this
27   suit.    See id.

28               The court will therefore dismiss plaintiffs’ second
                                          8
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 9 of 14


1    claim for violation of Civil Code § 2924.9.

2          B.    Negligence

3                Plaintiffs next claim that Chase acted negligently in

4    handling their Application.       The conduct which forms the basis of

5    this claim is duplicative of that underlying plaintiffs’ HBOR

6    claims, as plaintiffs allege that each action taken by Chase

7    which violated the HBOR also constituted a breach of the duty of

8    care which they claim Chase owed them as a lender.          (See Compl.

9    ¶¶ 36-55.)

10               To state a claim for negligence, plaintiffs must allege

11   (1) that Chase owed them a duty of care, (2) which it breached,

12   and that the breach (3) proximately caused them (4) injury.

13   Lueras v. BAC Home Loans Servicing, L.P., 221 Cal. App. 4th 49,

14   62 (4th Dist. 2013). Chase disputes that it owed any duty to

15   plaintiffs, arguing that it did not exceed the scope of its

16   conventional role as a money lender.

17               Under California law, it is unclear whether lenders owe

18   borrowers a duty of care when considering loan modification

19   applications.     As Chase points out, the general rule is that

20   financial institutions “owe no duty of care to a borrower when
21   the institution’s involvement in the loan transaction does not

22   exceed the scope of its conventional role as a mere lender of

23   money.”    Nymark v. Heart Fed. Savs. & Loan Ass’n, 231 Cal. App.

24   3d 1089, 1095-96 (3d Dist. 1991).        However, that rule is not

25   absolute--California courts apply six factors, known as the

26   “Biakanja factors,” to determine whether a duty is owed:
27               “[1] the extent to which the transaction was
                 intended to affect the plaintiff, [2] the
28               foreseeability of harm to him, [3] the
                                       9
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 10 of 14


1                 degree of certainty that the plaintiff
                  suffered injury, [4] the closeness of the
2                 connection between the defendant's conduct
                  and the injury suffered, [5] the moral blame
3                 attached to the defendant's conduct, and [6]
                  the policy of preventing future harm.”
4

5     Id. (citing Biakanja v. Irving, 49 Cal. 2d 647 (Cal. 1958)).

6                 In Lueras, the California Court of Appeal, Fourth

7     District, applied these factors to find that the lender—defendant

8     “did not have a common law duty of care to offer, consider, or

9     approve a loan modification” and dismissed the complaint.

10    Lueras, 221 Cal. App. 4th at 68.         However, in Alvarez v. BAC Home

11    Loans Servicing, 228 Cal. App. 4th 941, 948 (1st Dist. 2014), the

12    California Court of Appeals sitting in the First District Court

13    of Appel applied the Biakanja factors to find a duty where

14    “defendants allegedly agreed to consider modification of the

15    plaintiffs’ loans.”

16                The parties acknowledge this split in authority; each

17    argues that the opinion reaching their desired outcome was better

18    reasoned.     (See Mot. to Dismiss at 10; Pl.’s Opp’n at 11.)          Most

19    federal courts sitting in California have elected to follow

20    Lueras.   See Shupe, 231 F. Supp. at 605 (citing cases).         The

21    Ninth Circuit also appears to find the Lueras line of cases more

22    persuasive.     See Anderson v. Deutsche Bank Nat'l Trust Co. Ams.,

23    649 Fed. Appx. 550, 552 (9th Cir. 2016) (mem.) (citing Lueras,

24    221 Cal.App.4th at 68) (“Although the California Supreme Court

25    has not addressed the question of whether a loan servicer owes a

26    common law duty to approve a loan modification application within

27    a particular time frame, we conclude that application of the

28    Biakanja factors does not support imposition of such a duty
                                          10
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 11 of 14


1     where, as here, the borrowers' negligence claims are based on

2     allegations of delays in the processing of their loan

3     modification applications.” (footnote omitted)); Badame v. J.P.

4     Morgan Chase Bank, N.A., 641 Fed. Appx. 707, 709 (9th Cir. 2016)

5     (mem.) (“Plaintiffs failed to show that they met the first

6     element of a negligence claim, because Chase did not have ‘a

7     common law duty of care to offer, consider, or approve a loan

8     modification.’ ” (quoting Lueras, 221 Cal. App. 4th at 68));

9     Deschaine v. IndyMac Mortg. Servs., 617 Fed. Appx. 690, 693 (9th

10    Cir. 2015) (mem.) (“IndyMac did not have ‘a common law duty of

11    care to offer, consider, or approve a loan modification, or to

12    explore and to offer [Deschaine] foreclosure alternatives.’ ”

13    (alteration in original) (quoting Lueras, 221 Cal.App.4th at

14    68)).

15                This court will similarly follow the Lueras line of

16    cases.     Loan modifications are essentially arm’s length

17    negotiations that do not impose common-law duties upon lenders

18    because they “fall[] squarely within the scope of a lending

19    institution’s conventional role as a money lender.”          Lueras, 221

20    Cal. App. 4th at 67.     “A lender’s obligations to offer, consider,
21    or approve loan modifications and to explore foreclosure

22    alternatives are created solely by the loan documents, statutes,

23    regulations, and relevant directives and announcements from the

24    United States Department of the Treasury, Fannie Mae, and other

25    governmental or quasi-governmental agencies.”         Id.   Accordingly,

26    Chase did not owe plaintiffs a duty of care, and the court will
27    dismiss plaintiffs’ fourth claim for negligence.

28          C.    California UCL
                                          11
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 12 of 14


1                Plaintiffs’ final claim is that Chase’s conduct

2     violated the California UCL.      See Cal. Bus. & Prof. Code § 17200.

3     The UCL prohibits unfair competition, which it defines as “any

4     unlawful, unfair, or fraudulent” business act or practice.”          Id.

5     To have standing to bring a UCL claim, a plaintiff must have

6     “suffered injury in fact and . . . lost injury or property as a

7     result of the unfair competition.”       Id. at § 17204.     “The phrase

8     ‘as a result of’ . . . means ‘caused by’ and requires a causal

9     connection” between the alleged act of unfair competition and the

10    loss of money or property.      Hall v. Time, 158 Cal. App. 4th 847,

11    855 (4th Dist. 2008).

12               Plaintiffs first allege that each underlying violation

13    of the HBOR also constitutes an “unlawful business act or

14    practice” which gives rise to liability under the UCL. (See

15    Compl. ¶¶ 56-68.)     However, for reasons similar to those

16    discussed above, plaintiffs lack standing to bring a UCL claim

17    for violations of the HBOR because they do not allege that they

18    have suffered any injury in fact as a result of the alleged HBOR

19    violations.    See Hall, 158 Cal. App. 4th at 855.

20               Plaintiffs further allege that Chase violated the UCL
21    by unduly delaying review of their Application, causing them to

22    incur “late & interest fees,”7 as well as litigation expenses

23
            7   In their Opposition, plaintiffs argue that Chase has
24    continued to impose “default, interest and late fees to
      plaintiffs’ account even though this is explicitly against [Civil
25    Code] § 2924.11(f).” Section 2924.11(f) prohibits mortgage
26    services from collecting late fees “for periods during which a
      complete first lien loan modification application is under
27    consideration . . . .” Because plaintiffs’ complaint does not
      contain a single mention of § 2924.11(f), the court need not
28    evaluate whether plaintiffs have adequately stated a claim for
                                      12
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 13 of 14


1     associated with bringing this suit.       (Id. at ¶¶ 53, 66.)        These

2     allegations similarly fail to confer plaintiffs with UCL

3     standing.     First, it is well-settled that plaintiffs cannot use

4     their litigation expenses to manufacture a loss of money or

5     property for the purposes of UCL standing.        See, e.g., Paulhus v.

6     Fay Servicing, LLC, No. 2:14-836 WBS AC, 2014 WL 3845051, *3 n.3

7     (E.D. Cal. Aug. 6, 2014) (“The cost of filing a claim under the

8     UCL also cannot constitute economic injury under the UCL.”).

9                 Second, plaintiffs fail to establish a causal

10    connection between Chase’s alleged delay in considering their

11    Application and any late fees or interest that they have incurred

12    on their loan.     The requirement that plaintiffs pay interest and

13    late fees after missing payments arises out of the terms of the

14    Promissory Note associated with their Deed of Trust.          (Compl.,

15    Ex. A § 1.)    Plaintiffs do not allege that Chase charged them

16    more in interest or in late fees than what they were otherwise

17    required to pay under the terms of the Note, or that Chase has

18    caused them to miss payments and incur late fees.         (See generally

19    Compl.)     Additionally, plaintiffs’ own complaint alleges that

20    Chase granted them COVID forbearance (and thus absolved them of
21    the requirement that they make payments pursuant to the terms of

22    the loan) within a week of plaintiffs’ submission of their loan

23    modification application.      (Compl. ¶¶ 12, 15.)     Plaintiffs

24    therefore have not established the requisite causal connection

25

26    violation of § 2924.11(f). See Schneider v. Cal. Dep’t of
      Corrs., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (“In determining
27    the propriety of a Rule 12(b)(6) dismissal, a court may not look
      beyond the complaint to a plaintiff's moving papers, such as a
28    memorandum in opposition to a defendant's motion to dismiss.”).
                                      13
     Case 2:21-cv-00708-WBS-CKD Document 14 Filed 06/15/21 Page 14 of 14


1     between any delay on the part of Chase and the incurrence of late

2     fees and interest sufficient to establish UCL standing.          See

3     Hall, 158 Cal. App. 4th at 855; Shupe, 231 F. Supp. 3d at 606.

4     The court will therefore dismiss plaintiffs’ fifth claim for

5     violation of the UCL.

6                Because plaintiffs’ complaint fails to put forth

7     sufficient facts to show that any of their alleged claims for

8     relief are plausible, the court will grant defendant’s motion to

9     dismiss.   See Iqbal, 556 U.S. at 678.       At oral argument,

10    plaintiffs’ counsel represented that, if given leave to amend

11    their complaint, plaintiffs would be able to sufficiently allege

12    that the Chase’s violations of the HBOR prevented them from

13    submitting a complete Application.       While it is not at all clear

14    from what was presented in plaintiffs’ complaint that they could

15    present sufficient facts to state a claim, the court will grant

16    plaintiffs leave to amend their complaint to attempt to do so.

17               IT IS THEREFORE ORDERED that defendant’s motion to

18    dismiss (Docket No. 6) be, and the same hereby is, GRANTED.

19    Plaintiffs have twenty days from the date this Order is signed to

20    file an amended complaint, if they can do so consistent with this
21    Order.

22    Dated:   June 15, 2021

23

24

25

26
27

28
                                          14
